1    MARK E. DAVIS—BAR NO. 79936
     mdavis@davisyounglaw.com
2    ADAM J. DAVIS—BAR NO. 275964
     adavis@davisyounglaw.com
3    DAVIS & YOUNG, APLC
     1960 The Alameda, Suite 210
4    San Jose, CA 95126
     Phone: 669.245.4200
5    Fax: 408.985.1814
6     Attorneys for Plaintiff
      STELIOS GEORGIOU
7
     FREIDRICH W. SEITZ—BAR NO. 51536
8    fseitz@murchisonlaw.com
     GINA E. OCH—BAR NO. 170520
9    goch@murchisonlaw.com
     KELSEY MAXWELL—BAR NO. 300681
10   kmaxwell@murchisonlaw.com
     MURCHISON & CUMMING, LLP
11   801 South Grand Avenue, Ninth Floor
     Los Angeles, CA 90017
12   Phone: 213.623.7400
     Fax: 213.623.6336
13
     Attorneys for Defendant
14   LOUISVILLE LADDER, INC.
15
                                        UNITED STATES DISTRICT COURT
16
                                    NORTHERN DISTRICT OF CALIFORNIA
17
                                                    OAKLAND DIVISION
18

19
      STELIOS GEORGIOU, an                                          No. 4:17-cv-06588-YGR
20    individual,
21                Plaintiff,                                        STIPULATION AND [PROPOSED]
                                                                    ORDER DISMISSING LOUISVILLE
22      vs.                                                         LADDER, INC. WITH PREJUDICE
23    LOUISVILLE LADDER, INC., a
      Delaware Corporation;
24    AMAZON.COM, INC., a
      Washington Corporation; and DOES
25    1 – 100, inclusive,
26                Defendants.
27

28

                                                                   -1-
     Stipulation And [PROPOSED] Order Dismissing Louisville Ladder, Inc. With Prejudice
1

2             Pursuant to the Parties’ agreement of March 7, 2019, Plaintiff Stelios Georgiou
3    and Defendant Louisville Ladder, Inc., through their attorneys of record, hereby
4    stipulate as follows:
5        1. Plaintiff Stelios Georgiou hereby voluntarily dismisses with prejudice the above-
6             captioned action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii);
7        2. This Court will retain jurisdiction over the above-captioned action to enforce the
8             terms of the Parties settlement agreement;
9        3. Each party will bear its own attorney’s fees and costs incurred in connection with
10            the above-captioned action.
11

12   DATED: April 5, 2019
                                                                          DAVIS & YOUNG, APLC
13

14
                                                                          By /s/ Adam Davis
15                                                                           Mark E. Davis
                                                                             Adam J. Davis
16                                                                           Attorneys for Plaintiff
                                                                             STELIOS GEORGIOU
17

18
                                                                          MURCHISON & CUMMING, LLP
19

20
     DATED: April 5, 2019                                                 By /s/ Kelsey Maxwell
21                                                                           FREIDRICH W. SEITZ
                                                                             GINA E. OCH
22                                                                           KELSEY MAXWELL
                                                                             Attorneys for Defendant
23                                                                           LOUISVILLE LADDER, INC.
24

25

26

27

28

                                                                   -2-
     Stipulation And [PROPOSED] Order Dismissing Louisville Ladder, Inc. With Prejudice
1                                                              ORDER
2    PURSUANT TO STIPULATION, IT IS SO ORDERED.
3

4    DATED: April 9, 2019
5

6
                                                                          By
7                                                                              HON. YVONNE GONZALEZ
                                                                               ROGERS
8                                                                              United States District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   -3-
     Stipulation And [PROPOSED] Order Dismissing Louisville Ladder, Inc. With Prejudice
1                                                  PROOF OF SERVICE
2                           Georgiou, etc., vs. Louisville Ladder, Inc., etc., et al.
                                             3:17-cv-06588-YGR
3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
4
           At the time of service, I was over 18 years of age and not a party to this action.
5    I am employed in the County of Los Angeles, State of California. My business
     address is 801 South Grand Avenue, Ninth Floor, Los Angeles, CA 90017-4613.
6
           On April 5, 2019, I served true copies of the following document(s) described
7    as STIPULATION AND [PROPOSED] ORDER DISMISSING LOUISVILLE
     LADDER, INC. WITH PREJUDICE on the interested parties in this action as
8    follows:
9    Mark E. Davis, Esq.                                                                   Attorneys for Plaintiff,
     Adam J. Davis, Esq.                                                                   STELIOS GEORGIOU
10   DAVIS & YOUNG, APLC
     1960 The Alameda, Suite 210
11   San Jose, CA 95126
     Telephone: 669-245-4200
12   Facsimile: 408-985-1514
13

14   BY E-MAIL OR ELECTRONIC TRANSMISSION: Pursuant to the E-Filing
     System of the United States District Court, Northern District of California, to the
15   parties at the e-mail addresses on the Court's website.
16          I declare under penalty of perjury under the laws of the State of California that
     the foregoing is true and correct.
17
              Executed on April 5, 2019, at Los Angeles, California.
18

19

20                                                                    Claudia E Castillo
21

22

23

24

25

26

27

28


     Stipulation And [PROPOSED] Order Dismissing Louisville Ladder, Inc. With Prejudice
